DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 15/666,232 entitled "VARIABLE RISK ENGINE" filed on August 1, 2017.
Status of Claims
Claims 21, 23, 24, 26, 27, 29, 30, 32, 33, 35, 36, and 38-41 have been amended and are hereby entered.
Claims 1-20, 22, 28, and 34 earlier cancelled; 
Claims 21, 23-27, 29-33, and 35-41 are pending and have been examined.

Response to Amendment
The amendment filed March 31, 2022, has been entered. Claims 21, 23-27, 29-33, and 35-41 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed December 1, 2021.
  Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jan 15, 2018; June 18, 2019; Dec 6, 2019; July 27, 2020; April 20, 2021; November 10, 2021; March 31, 2022; and October 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21, 23-27, 29-33, and 35-41  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims  21, 23-27, 29-33, and 35-41 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 21 recites: 
“collect… transaction data”
“determine a first transaction type…” 
“access… a first desired security level…”
“access… priority rules associated with the …online transaction…”
“access…risk assessment tests…”
“determine a … set of the risk assessment tests…”
“perform the real-time risk analysis…”
“detect, … a presence of a transaction event…”
“determine a first subset….”
“collect a second portion of transaction data…”
“determine an event type…”
 “determine a second set of the risk assessment tests…” 
“perform a time-delayed risk analysis…”
 “determine overall risk of fraud…”
“determine a second security level…”
“determine that a second transaction type associated with the second online transaction is the same as the first …”
“perform automatic selection of real-time risk assessment tests and time-delayed risk assessment tests…”
“initiate execution … risk assessment tests…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine a transaction type or perform ... risk assessment tests   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determine a transaction type or determine a set of the risk assessment tests  encompasses a person simply determining or deciding upon what sort of tests or validations to perform against different types of transactions. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“hardware processor”, “network”, “network device”, “servers”, “network interface”, “database”, “processor”, “online”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 23: 
 “online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 24: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 25: 
 “device”: merely applying computer processing technology  as  tools to perform an abstract idea 
“online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 26: 
 “online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 39: 
 “online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 41: 
 “online”: merely applying Internet processing technology  as  tools to perform an abstract idea 


are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 27 recites: 
“determining a first transaction type…” 
 “collect… transaction data”
 “accessing… a first desired security level…”
“accessing… priority rules associated with the …online transaction…”
“accessing…risk assessment tests…”
“determining a … set of the risk assessment tests…”
“performing the real-time risk analysis…”
“detecting, … a presence of a transaction event…”
“determining a first subset….”
“collecting a second portion of transaction data…”
“determining an event type…”
 “determining a second set of the risk assessment tests…” 
“performing a time-delayed risk analysis…”
 “determining overall risk of fraud…”
“determining a second security level…”
“determining that a second transaction type associated with the second online transaction is the same as the first …”
“performing automatic selection of real-time risk assessment tests and time-delayed risk assessment tests…”
“initiating execution … risk assessment tests…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine a transaction type or perform ... risk assessment tests   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determine a transaction type or determine a set of the risk assessment tests  encompasses a person simply determining or deciding upon what sort of tests or validations to perform against different types of transactions. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “servers”, “network devices”, “database”, “online”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 27 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 29: 
 “online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 30: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 31: 
 “device”: merely applying computer processing technology  as  tools to perform an abstract idea 
“online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 32: 
 “online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 40: 
 “online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 33 recites: 
“determine a first transaction type…” 
 “collect… transaction data”
 “access… a first desired security level…”
“access… priority rules associated with the …online transaction…”
“access…risk assessment tests…”
“determine a … set of the risk assessment tests…”
“perform the real-time risk analysis…”
“detect, … a presence of a transaction event…”
“determine a first subset….”
“collect a second portion of transaction data…”
“determine an event type…”
 “determine a second set of the risk assessment tests…” 
“perform a time-delayed risk analysis…”
 “determine overall risk of fraud…”
“determine a second security level…”
“determine that a second transaction type associated with the second online transaction is the same as the first …”
“perform automatic selection of real-time risk assessment tests and time-delayed risk assessment tests…”
“initiate execution … risk assessment tests…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine a transaction type or perform ... risk assessment tests   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determine a transaction type or determine a set of the risk assessment tests  encompasses a person simply determining or deciding upon what sort of tests or validations to perform against different types of transactions. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“Non-transitory computer storage having stored thereon a computer program, the computer program including executable instructions”, “servers”, “network devices”, “database”, “online”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 33 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 35: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
Claim 36: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 37: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“online”: merely applying Internet processing technology  as  tools to perform an abstract idea 
“device”: merely applying computer processing technology  as  tools to perform an abstract idea 
Claim 38: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“online”: merely applying Internet processing technology  as  tools to perform an abstract idea 

are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 21, 23-27, 29-33, and 35-41 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-25, 27, 29, 30-33, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (“COMPUTER-IMPLEMENTED PREDICTIVE MODEL GENERATION SYSTEMS AND METHODS”, U.S. Patent Number: 7788195 B1), in view of Miller (“SYSTEM AND METHOD FOR RISK DETECTION REPORTING AND INFRASTRUCTURE”, U.S. Publication Number: 20050021360 A1)








Regarding Claim 21, 
Subramanian teaches,
a fraud detection system for online transactions made over a computer network, the fraud detection system comprising:	one or more databases;	a network interface configured to establish connections over the computer network for a plurality of online transactions between a plurality of network devices and at least one institution server, the plurality of online transactions having a plurality of fraud assessment scenarios;	and a hardware processor programmed to execute software instructions to cause the fraud detection system to, for each online transaction of the plurality of online transactions, perform a fraud assessment scenario corresponding to the online transaction for analyzing a likelihood of fraud associated with the online transaction by: 	in real time, during a first online transaction of the plurality of online transactions:
(Subramanian [Abstract]  for performing fraud detection
Subramanian [Col 18, Lines 2-5] data signals conveyed via networks (e.g., local area network, wide area network, internet, etc.)...wireless networks, etc. for communication with one or more data processing devices
Subramanian [Col 18, Line 27] storing data in databases
Subramanian [Col, Lines 10-11] data can be one record per account or multiple records per account.
Subramanian [Claim 15]  input data related to financial transactions;
Subramanian [Col 3, Lines 15-16] may include both fraudulent as well as non-fraudulent transactions. 
Subramanian [Col 17, Lines 66-67] on a networked system, or in a client-server configuration
Subramanian [Col 18, Lines 33-34] execution by a processor to perform the methods' operations
Subramanian [Col 2, Lines 61-62] such as posting/transaction information
Subramanian [Claim 14]  performing a fraud scoring on demand process
Subramanian  [Col 4, Lines 9-10]  features can be derived on-the-fly for use by the predictive model.)
	collecting, by the network interface, transaction data relating to the first online transaction passing through the network interface, the transaction data being stored in the one or more databases;
(Subramanian [Col 2, Lines 61-63] input data 32 can be of many different types....such as posting/transaction information
Subramanian [Col 18, Lines 2-3] data signals conveyed via networks (e.g., ... internet, etc.)
Subramanian [Col 17, Lines 66-67] on a networked system, or in a client-server configuration
Subramanian [Col 18, Line 27] storing data in databases)
	based at least in part on a first portion of the transaction data, 
(Subramanian  [Col 5, Lines 55-56]  a significant portion of the raw historical transactions could be included for each score
Subramanian [Col 17, Lines 18-19] rearrange the segments)
determining a first transaction type associated with the first online transaction, accessing, from the one or more databases, 
(Subramanian [Col 2, Lines 61] input data 32 can be of many different types
Subramanian [Col 3, Lines 44-45]  new transaction on the account (e.g., independent of whether a transaction-type event has occurred)
Subramanian [Col 4, Line 3]  a non-incremental type event
Subramanian [Col 4, Line 27] Different types of triggers may be involved
Subramanian [Col 7, Lines 3-4]  two different transaction types may have different storage rules. For example for one type of transaction...
Subramanian  [Col 18, Lines 20-23] data (e.g., associations, mappings, etc.) may be stored and implemented in ....storage devices and programming constructs (e.g., data stores, RAM, ROM, Flash memory, flat files, databases...))
a first security level for the first transaction type;
(Subramanian  [Col 3, Lines 37-39] entity 202 itself can be at different levels. These levels could be but are not limited to the card level 210, customer level 212, or account level 214.
Subramanian [Col 13, Lines 8-18] reason codes 1440 for a scoring system/predictive model...that is based on risk factors/groups...The reason codes 1440 for a scoring system are to provide insight to end users with respect to the score generated by the predictive model 1440 (e.g., the fraud analysis results/scores 1420).
Subramanian [Col 13, Lines 36-37]  The reason codes can be generated by rank ordering the “importance” of each reason factor.)
	based at least in part on the first transaction type, 
(Subramanian  [Col 5, Lines 55-56]  a significant portion of the raw historical transactions could be included for each score
Subramanian [Col 17, Lines 18-19] rearrange the segments)
from the one or more databases, accessing a first predetermined length of time for a real-time portion of a first fraud assessment scenario corresponding to the first online transaction, 
(Subramanian [Col 18, Line 27]   data in databases
Subramanian [Col 3, Lines 12-14] each compromised account that identifies the beginning of the compromised period and the end of the compromised period.
Subramanian [Col 7, Lines 58-61]  the determination of the number of generations (e.g., the relevant time periods) to store for a particular field for a type of transaction can be based upon statistical analysis 560
Subramanian [Col 4, Lines 27-31] generating a score on demand, such as the process being triggered via a time/random trigger or a client event. An example of a time trigger would be to score one or more accounts at a periodic interval (e.g., every 48 hours) 
Subramanian  [Col 4, Lines 9-10]  features can be derived on-the-fly for use by the predictive model.)
accessing first fraud assessment tests for the first fraud assessment scenario,
(Subramanian [Col 8, Lines 54-55]  data that is retrieved from a data store for use in an application
Subramanian  [Col 5, Lines 66 to Col 6, Line 1]  data 452 is being processed and stored via process 460 and then retrieved (e.g., by fraud detection process 480) in order to determine whether an entity has been compromised.)
 and accessing priority rules for the first fraud assessment tests, wherein the priority rules are associated with tests for the real- time portion of the first fraud assessment scenario
(Subramanian [Col 12, Lines 21-25]  assign greater importance to the problematic data and lesser importance to the data that can be adequately explained with the other predictive models...The weighting of importance for data subsets is done at the account level.
Subramanian [Col 4, Lines 27-31] generating a score on demand
Subramanian  [Col 4, Lines 9-10]  features can be derived on-the-fly for use by the predictive model.)
 and tests for a time-delayed portion of the first fraud assessment scenario;
(Subramanian  [Claim 27] wherein the trigger is provided based upon a passage of time
Subramanian  [Claim 30]  trigger is different from the first score based only upon the passage of time.)
	 based at least in part on the priority rules, determining a first set of the first fraud assessment tests for the real-time portion of the first fraud assessment scenario;
(Subramanian [Col 13, Lines 8-10]  determination process 1430 that is used to create reason codes 1440 for a scoring system/predictive model 
Subramanian  [Col 4, Lines 9-10]  features can be derived on-the-fly for use by the predictive model.)
	performing the real-time portion of the first fraud assessment scenario by initiating the first set of the first fraud assessment tests for the first predetermined length of time during the first online transaction, wherein the first set of the first fraud assessment tests are performed using the transaction data;
(Subramanian [Col 7, Lines 32-38] The signatures provide a complete picture of the account, allowing on-demand scoring.... allows real-time use of variables
Subramanian  [Col 8, Lines 45-48] information in the raw data repository 470 can also be used by other applications, such as by a loan risk analysis application
Subramanian [Claim 29]  monitoring process generates the trigger at a predetermined time interval.
Subramanian [Claim 1] during the training of the first predictive model; 
Subramanian [Claim 8]  wherein early transactions in test data associated with an account ....subsequent transactions are associated with a fraudulent indicator.)
	determining a non-completed subset of the first set of the first fraud assessment tests not completed within the first predetermined length of time;
(Subramanian [Col 6, Lines 49-53] It should also be noted that storage rules can use ....a particular timeframe (e.g., only the previous three weeks) in determining how much raw data for a particular data field should be stored.  
Subramanian [Col 20, Lines 7-14] generating a second score for the entity based upon stored past incremental transaction data .... wherein the reason codes are used to explain the first and second scores
Subramanian [Col 17, Lines 49-53] after evaluation of the reason code generation process by the evaluation process, then the development phase of the predictive model can be deemed completed.
Subramanian [Col 8, Lines 18-24]   Analysis results 624 from the candidate subset 622 are compared...If the difference between the two sets of results is acceptable... then the storage rule is generated and stored at 650 with the time period information associated with the candidate subset. If it is not acceptable, then another candidate subset can be examined  660.
Examiner notes the system checks if an analysis result is completed and  acceptable (and its storage rule also acceptable) for a given time period. The analysis result is dependent upon availability   of raw data, reason codes, and other scores that must be completed beforehand.)
	collecting a second portion of the transaction data relating to the first online transaction from the one or more databases;
(Subramanian [Claim 34] financial transaction data store to store input data related to financial transactions
Subramanian [Claim 6] determine how to partition the data subset that was used
Subramanian [Claim 5] using a data subset from the multiple data subsets.)
	based at least in part on the second portion of the transaction data, determining an event type of the transaction event;
(Subramanian [Claim 40] wherein the second predictive model is trained using a data subset from the multiple data subsets.
Subramanian  [Col 6, Lines 4-19]  specify how many generations of raw data 452 should be stored....The determination of how many generations should be stored is based upon the type of transaction as well as the transaction fields...For example, the payment amounts for the last seven transactions may be stored in the repository. However for another type of information, only the previous five values need to be stored. ...An advantage of storage of the raw data...is that information that underlines the transaction is not lost
Examiner notes that to determine how much data is stored, fields within the data a evaluated to determine the event type. )
	determining a second set of the first fraud assessment tests for a time-delayed portion of the first fraud assessment scenario, the second set of the first fraud assessment tests based at least in part on results of completed tests of the first set of the first fraud assessment tests completed within the first predetermined length of time,
(Subramanian  [Col 8, Lines 45-48] information in the raw data repository 470 can also be used by other applications, such as by a loan risk analysis application
Subramanian [Claim 6] determine how to partition the data subset that was used
Subramanian  [Claim 13] wherein the first predictive model and the second predictive model are different types of models.
Subramanian   [Claim 29]  wherein a monitoring process generates the trigger at a predetermined time interval.
Subramanian  [Claim 27] wherein the trigger is provided based upon a passage of time
Subramanian  [Claim 30]  trigger is different from the first score based only upon the passage of time.
Subramanian [Col 17, lines 37-39] The result of the training process is that a complete predictive model has been defined (e.g., the parameters are fixed).)
 wherein the second set of the first fraud assessment tests is different than the non-completed subset of the first set of the first fraud assessment tests;
(Subramanian  [Col 8, Lines 45-48] information in the raw data repository 470 can also be used by other applications, such as by a loan risk analysis application
Subramanian [Claim 6] determine how to partition the data subset that was used
Subramanian  [Claim 13] wherein the first predictive model and the second predictive model are different types of models.)
	performing the time-delayed portion of the first fraud assessment scenario by initiating the second set of the first fraud assessment tests;
(Subramanian  [Claim 14] generating a second score for the entity based upon stored past incremental transaction data 
Subramanian  [Col 10, Lines 4-5]  a family of models can be generated simultaneously)
	and in response to completion of the second set of the first fraud assessment tests, determining an overall likelihood of fraud for the first online transaction based at least in part on results of the real-time portion of the first fraud assessment scenario and results of the time-delayed portion of the first fraud assessment scenario;
(Subramanian  [Claim 14] generating a second score for the entity based upon stored past incremental transaction data 
Subramanian [Col 7, Lines 33-39] The signatures provide a complete picture of the account, allowing on-demand scoring, and not just transaction-triggered scoring. The signature allows real-time use of variables which depend upon detailed information for a number of previous transactions)
	based at least in part on the overall likelihood of fraud for the first online transaction and the non-completed subset of the first set of the first fraud assessment tests, 
(Subramanian [Claim 40] wherein the second predictive model is trained using a data subset from the multiple data subsets.
Subramanian [Col 7, Lines 14-20]  A scoring process could be performed for each entity or combinations of entities....(e.g., generating a fraud score for a ZIP location for all of the credit card transactions that have occurred within a ZIP location).
Subramanian [Col 8, Lines 18-24]   Analysis results 624 from the candidate subset 622 are compared)
	and during a second online transaction of the plurality of online transactions, the second online transaction subsequent to the first online transaction:	determining that a second transaction type associated with the second online transaction is the same as the first transaction type;
(Subramanian [Claim 8]  one or more subsequent transactions 
Subramanian [Col 16, Liness 40-41]  compilation of historic data of all transaction types.
Subramanian [Col 5, Lines 14-16]   An example of this type of transaction could be a purchase event wherein an authorization is requested for money to be subtracted from an account. 
Subramanian [Col 16, Lines 5-18]  Such processing can entail analyzing the raw data associated with the credit cards utilized at a merchant's location to generate a score for the merchant and then using that score to analyze an account whose credit card had recently been used at the merchant's location.
Examiner notes that analyzing which credit card transactions occured at the same merchant's location  amounts to "determin(ing) that a second transaction type associated with the second ... transaction is the same as the first" occuring at the same purchase event/merchant location  wherein an authorization is requested for money to be subtracted from an account. )
Subramanian   does not teach detecting  , by the network interface, a transaction event for the first online transaction; in response to detecting the transaction event for the first online transaction: determining a second security level and a second predetermined length of time for the first transaction type to be applied in subsequent online transactions; based at least in part on the second transaction type, the second security level, and the second predetermined length of time, automatically selecting second fraud assessment tests for the second online transaction; and initiating execution of at least one of the second fraud assessment tests for the second online transaction.
Miller teaches,
detecting  , by the network interface, a transaction event for the first online transaction;
(Miller [Abstract] monitoring risks associated with at least one business process
Miller [0106]  a new asset may be a triggering event, such as a new vendor transaction,
Miller [0005]  assess risks, and make risk determinations on investments, loans, and other transactions 
Miller [0073]  Documents representing transactions may not be accepted
Miller [Claim 7]  a second plurality of documents.
Miller [0028]  may be provided to the illustrated system via web access, web service)
determining a second security level 
(Miller [0043] data from one, or many, or other sources may be drawn upon in the performance of such a calculation. ...result may be added to an appropriate Risk Category.)
and a second predetermined length of time for the first transaction type to be applied in subsequent online transactions;
(Miller [0043] data from one, or many, or other sources may be drawn upon in the performance of such a calculation. ...result may be added to an appropriate Risk Category.
Miller [0115] No more than a certain period of time;
Miller [0116] No shorter than a certain period of time;
Miller [0131]  These documents may be categorized in accordance with a risk for the documents in each category. 
[0005] data may be used to support decision making for current and future actions.
Miller [0028]  may be provided to the illustrated system via web access, web service)
 based at least in part on the second transaction type, the second security level, and the second predetermined length of time, automatically selecting second fraud assessment tests for the second online transaction;  and initiating execution of at least one of the second fraud assessment tests for the second online transaction.
(Miller [0006]  transactions...(e.g., to make and/or sell automatically to rebalance accounts, qualify for or obtain insurance)
Miller[0012]  for specific transaction types
 Miller [0074] and trust levels
Miller [0115] No more than a certain period of time;
Miller [0116] No shorter than a certain period of time;
Miller  [0104]  The nature of the asset being evaluated may determine the Risk Categories used to evaluate it, as well as the choice or weighting of the data values, used to calculate the Risk Category values.
Miller [0005] Assessing risks and making decisions based on risks is common. For example, banking and investment institutions assess risks, and make risk determinations on investments, loans, and other transactions based on those assessed risks. 
Miller [0106] Introduction of a new asset may be a triggering event, such as a new vendor transaction, such as a web-based entry, and the triggering event may cause evaluation against a trigger Policy.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive fraud modeling of Subramanian to incorporate the risk detection reporting teachings of Miller for “a device for monitoring risks associated with at least one business process.” (Miller [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk detection reporting) to a known concept (i.e. predictive fraud modeling) ready for improvement to yield predictable result (i.e. “allow for flexibility in modifying or updating risk policy.” Miller [Abstract])
Regarding Claim 23, 
Subramanian and Miller teach the fraud detection of Claim 21 as described earlier.
Subramanian does not teach wherein the first set of the first fraud assessment tests are performed during a first stage of the first online transaction, wherein the transaction event initiates a second stage of the first online transaction, wherein the second stage occurs at a later time than the first stage. 
Miller teaches,
  wherein the first set of the risk assessment tests are performed during a first stage of the first online transaction, wherein the transaction event initiates a second stage of the first online transaction, wherein the second stage occurs at a later time than the first stage.
(Miller [0028]  may be provided to the illustrated system via web access, web service
Miller [0106] Introduction of a new asset may be a triggering event, such as a new vendor transaction, such as a web-based entry, and the triggering event may cause evaluation against a trigger Policy.
Miller  [0043]  calculations may occur in stages. 
Miller [0044] Risk Categories may be analyzed pursuant to one or more risk Policies 
Miller [0012] allowability or disallowability of specific transactions or states over time. 
Miller [0072] that have been inputted at different times.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive fraud modeling of Subramanian to incorporate the risk detection reporting teachings of Miller for “a device for monitoring risks associated with at least one business process.” (Miller [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk detection reporting) to a known concept (i.e. predictive fraud modeling) ready for improvement to yield predictable result (i.e. “allow for flexibility in modifying or updating risk policy.” Miller [Abstract])
Regarding Claim 24, 
Subramanian and Miller teach the fraud detection of Claim 21 as described earlier.
Subramanian teaches,
 wherein the transaction event is generated based at least in part on the results of the completed tests of the first set of the first fraud assessment tests.
(Subramanian [Col 2, Lines 56]  to generate fraud analysis results
Subramanian [Claim 39] partitioning the training data, wherein partitioning of the training data includes partitioning the training data into multiple data subsets.
Subramanian [Claim 40]   wherein the second predictive model is trained using a data subset from the multiple data subsets.)
Regarding Claim 25, 
Subramanian and Miller teach the fraud detection of Claim 21 as described earlier.
Subramanian teaches,
   wherein the transaction event is based on at least one of: first characteristics of the first … transaction, an action taken by a user of a device involved in the first … transaction, or a decision event that occurred during the first …. transaction.
(Subramanian [Col 4, Lines 61-65] a client can define an event that would trigger scoring of an account....  examples at 400 of client-defined events which could be an event wherein an account's password is changed as shown at 402 or a customer's car is stolen)
Subramanian does not teach online.
Miller teaches,
Online
(Miller [0028]  may be provided to the illustrated system via web access, web service)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive fraud modeling of Subramanian to incorporate the risk detection reporting teachings of Miller for “a device for monitoring risks associated with at least one business process.” (Miller [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk detection reporting) to a known concept (i.e. predictive fraud modeling) ready for improvement to yield predictable result (i.e. “allow for flexibility in modifying or updating risk policy.” Miller [Abstract])
Claim 27 is rejected on the same basis as Claim 21.
Claim 29 is rejected on the same basis as Claim 23.
Claim 30 is rejected on the same basis as Claim 24.
Claim 31 is rejected on the same basis as Claim 25.
Claim 33 is rejected on the same basis as Claim 21.
Claim 35 is rejected on the same basis as Claim 23.
Claim 36 is rejected on the same basis as Claim 24.
Claim 37 is rejected on the same basis as Claim 31.
Claim 38 is rejected on the same basis as Claim 26.
Regarding Claim 39, 
Subramanian and Miller teach the fraud detection of Claim 21 as described earlier.
Subramanian teaches,
based at least in part on the event type
(Subramanian  [Col 6, Lines 4-19]    based upon the type of transaction as well as the transaction fields )
 or the first  transaction type.
(Subramanian [Col 2, Lines 61] input data 32 can be of many different types
Subramanian [Col 3, Lines 44-45]  new transaction on the account (e.g., independent of whether a transaction-type event has occurred)
Subramanian [Col 4, Line 3]  a non-incremental type event)
Subramanian does not teach wherein an order of the second fraud risk assessment tests for the second online transaction
Miller teaches,
wherein an order of the second fraud risk assessment tests for the second online transaction
(Miller [0106] Introduction of a new asset may be a triggering event, such as a new vendor transaction, such as a web-based entry, and the triggering event may cause evaluation against a trigger Policy.
Miller [0106]  a new asset may be a triggering event, such as a new vendor transaction,)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive fraud modeling of Subramanian to incorporate the risk detection reporting teachings of Miller for “a device for monitoring risks associated with at least one business process.” (Miller [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk detection reporting) to a known concept (i.e. predictive fraud modeling) ready for improvement to yield predictable result (i.e. “allow for flexibility in modifying or updating risk policy.” Miller [Abstract])
Claim 40 is rejected on the same basis as Claim 39.
Regarding Claim 41, 
Subramanian and Miller teach the fraud detection of Claim 21 as described earlier.
Subramanian teaches,
terminate testing of the transaction data relating to the first … transaction.
(Subramanian [Col 17, Lines 36-52] The result of the training process is that a complete predictive model has been defined.... the predictive model can be deemed completed.)
Subramanian  does not teach online; in response to detecting the transaction event for the first online transaction, analyze the results of the completed tests of the first set of the first fraud assessment tests to determine that the transaction event should be permitted;
Miller teaches,
online;
(Miller [0028]  may be provided to the illustrated system via web access, web service)
 in response to detecting the transaction event for the first online transaction, analyze the results of the completed tests of the first set of the first fraud assessment tests to determine that the transaction event should be permitted;
(Miller [Abstract] monitoring risks associated with at least one business process
Miller [0005]  assess risks, and make risk determinations on investments, loans, and other transactions 
Miller [0012] allowability or disallowability of specific transactions  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive fraud modeling of Subramanian to incorporate the risk detection reporting teachings of Miller for “a device for monitoring risks associated with at least one business process.” (Miller [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk detection reporting) to a known concept (i.e. predictive fraud modeling) ready for improvement to yield predictable result (i.e. “allow for flexibility in modifying or updating risk policy.” Miller [Abstract])
Claims 26 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and Miller    in view of Prisco (“SYSTEMS AND METHODS FOR COMPOUND RISK FACTOR SAMPLING WITH INTEGRATED MARKET AND CREDIT RISK”, U.S. Publication Number: 20090198629 A1)

Regarding Claim 26, 
Subramanian and Miller teach the fraud detection of Claim 25 as described earlier.
Subramanian does not teach wherein the priority rules associated with the first online transaction are based on at least one of: expected length of time for the first stage of the first online transaction, expected execution time of the first set of the first fraud assessment tests, expected length of time for the second stage of the first online transaction, expected execution time of the second set of the first fraud assessment tests, or the first characteristics of the first online transaction.
Miller teaches,
  for the second stage of the first online transaction, expected execution time of the second set of the first fraud assessment tests,
(Miller [0028]  may be provided to the illustrated system via web access, web service
Miller [0106] Introduction of a new asset may be a triggering event, such as a new vendor transaction, such as a web-based entry, and the triggering event may cause evaluation against a trigger Policy.
Miller  [0043]  calculations may occur in stages.)
 or the first characteristics of the first online transaction.
(Miller [0131]  These documents may be categorized in accordance with a risk for the documents in each category.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive fraud modeling of Subramanian to incorporate the risk detection reporting teachings of Miller for “a device for monitoring risks associated with at least one business process.” (Miller [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk detection reporting) to a known concept (i.e. predictive fraud modeling) ready for improvement to yield predictable result (i.e. “allow for flexibility in modifying or updating risk policy.” Miller [Abstract])
Miller does not teach wherein the priority rules associated with the first … transaction are based on at least one of: expected length of time for the first stage of the first online transaction, expected execution time of the first set of the first fraud assessment tests, expected length of time
Prisco teaches,
wherein the priority rules associated with the first … transaction are based on at least one of: expected length of time for the first stage of the first online transaction, expected execution time of the first set of the risk assessment tests, expected length of time
(Prisco [0240] Input data modules 540 may also receive a data indicating a predetermined time period T over which to perform the risk factor simulation ... which may provide for a computational constraint (e.g. a time within which the simulation is required to be performed). In addition, the input data modules 540 may receive data indicating the processing times (e.g. processing times 514 of FIG. 17) required for generating a risk factor sample for each of the various types of risk factor samples.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive fraud modeling of Subramanian to incorporate the compound risk factor sampling teachings of Prisco for “calculating one or more risk measures associated with a portfolio of instruments.” (Prisco [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. compound risk factor sampling) to a known concept (i.e. predictive fraud modeling) ready for improvement to yield predictable result (i.e. “for determining an optimal number of sample values …systemic credit drivers, and optionally, idiosyncratic risk factors that would be required in order to obtain an acceptable amount of variability in the calculated risk estimates and/or to satisfy an available computational budget.” Prisco [Abstract])
Claim 32 is rejected on the same basis as Claim 26.
Response to Remarks
Applicant's arguments filed on October 10, 2022  have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The Claims Do Not Recite Organizing Human Activity … Applicant submits that the mere fact that the computer interactions being analyzed for fraud can include financial transactions is an insufficient basis for interpreting the claims as reciting any of the enumerated methods of organizing human activity since they do not describe "fundamental economic principles or practices," "commercial or legal interactions," or "managing personal behavior or relationships or interactions between people."…. system recited by amended claim 21 is configured to perform specific actions to detect fraud for online transactions made over a computer network…. By operating in real time and automatically on the plurality of online transactions made over the computer network, the fraud detection system of claim 21 is a technological improvement of the computer network system that provides valuable functionalities and efficiencies... The Claims Do Not Recite Mental Processes… does not recite mental processes because the limitations cannot be practically performed in the human mind. In particular, by operating in real time and automatically on the plurality of online transactions made over the computer network, which a human would not be able to do "
Examiner responds:
The limitations still clearly relate to managing transactions/interactions between consumer/buyer and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Instructing to “perform specific actions to detect fraud for online transactions made over a computer network” recites an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determine a transaction type or determine a set of the risk assessment tests  encompasses a person simply determining or deciding upon what sort of tests or validations to perform against different types of transactions. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The Applicant’s own remarks indicate the invention’s purpose is, “for generating activation information for a second product (e.g., an insurance) purchased for a first product”.
 The proposed invention solves a business/financial concern relating to fraud detection. It does not constitute a technological innovation.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. "Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
A generic computer can conduct fraud analysis in “real time and automatically.”
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The Applicant states:
“The Claims Are Not Merely a Method of Organizing Human Activity Without a Practical… Example 21 includes analysis of several hypothetical claims for the transmission of stock quote data…. Example 21 recites elements that could be a method of organizing human activity (e.g., comparing and organizing data for transmission), the claim recites additional elements that, when looked at as an ordered combination, amount to significantly more than simply organizing and comparing data…. In a similar manner, amended claim 21 of the present application sets forth a practical application. More specifically, amended claim 21 sets forth a method for, e.g., prioritizing some fraud detection tests before a transaction event to not delay processing of a transaction, while still maintaining a desired security level by doing the "heavy lifting" of more and possibly longer tests "in the background, post session."
Examiner responds:
In Example 21, the invention addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which  causes  the  alert to  display  and enables  the  connection of the  remote  subscriber computer  to  the  data source  over  the  Internet  when  the  remote  subscriber  computer  comes online.  These are meaningful limitations that add more than generally linking the use  of  the  abstract  idea.  Processing data and alerting a user of a disconnected or offline computer yields an unexpected result.  See 716.02(a)   Evidence Must Show Unexpected Results     
The Applicant’s invention yields no unexpected result.
The Applicant states:
“The Claims Are Not Merely a Mental Process Without a Practical Application …..Example 40 includes analysis of several hypothetical claims for adaptive monitoring of network traffic data. …. In a similar manner, the claims of the present application set forth a practical application. More specifically, the claims set forth a method for increasing the speed of an online transaction while assessing risk by prioritizing which risk assessment tests to initially run, which avoids delays in completing a transaction..."
Examiner responds:
  Example 40 states technical limitations of collecting  network delay, packet loss, network traffic jitter,   protocol data relating to the network, and packet loss.  That claimed invention provides a specific improvement over prior systems, resulting in improved network monitoring and its technical ramifications are far reaching across all industries. Whereas, the Applicant’s claimed invention only affects   transaction risk scoring on a generic computer. 
Moreover, in Example 40, the human mind cannot process data in a manner similar to the technical invention, specifically analyzing , packet loss and  network traffic jitter.
The Applicant’s invention incorporates none of these attributes.
Therefore, the rejection under  35 USC § 101   remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of no new/additional prior art. 
Therefore, the rejection under  35 USC § 102/103 remains.

Prior Art Cited But Not Applied


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joseph (“TIME DEPENDENT TRANSACTION QUEUE”, U.S. Publication Number: 2013/0253965 A1) proposes analyzing transaction data for a plurality of transactions to determine an order of priority for reviewing the transactions. A merchant processor server computer receives transaction data related to a plurality of transactions and determines which transactions are fraudulent, which transactions are not fraudulent and which transactions are indeterminate. The merchant processor server computer analyzes the transaction data for indeterminate transactions to determine which transactions have higher priority based on priority rules and reorders the transactions for review based on the priority.


Conclusion






















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697